J-S05016-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: INVOLUNTARY TERMINATION       :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO A.M.B., A      :        PENNSYLVANIA
 MINOR                                :
                                      :
                                      :
 APPEAL OF: J.C.C., MOTHER            :
                                      :
                                      :
                                      :   No. 2059 EDA 2020

             Appeal from the Decree Entered October 1, 2020
 In the Court of Common Pleas of Lehigh County Orphans' Court at No(s):
                            No. A2019-0019

 IN RE: INVOLUNTARY TERMINATION       :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO W.D.L.,        :        PENNSYLVANIA
 IV., A MINOR                         :
                                      :
                                      :
 APPEAL OF: J.C.C., MOTHER            :
                                      :
                                      :
                                      :   No. 2060 EDA 2020

             Appeal from the Decree Entered October 1, 2020
 In the Court of Common Pleas of Lehigh County Orphans' Court at No(s):
                            No. A2019-0020

 IN RE: INVOLUNTARY TERMINATION       :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO: N.N.M., A     :        PENNSYLVANIA
 MINOR                                :
                                      :
                                      :
 APPEAL OF: J.C.C., MOTHER            :
                                      :
                                      :
                                      :   No. 2061 EDA 2020

             Appeal from the Decree Entered October 1, 2020
 In the Court of Common Pleas of Lehigh County Orphans' Court at No(s):
                            No. A2019-0021
J-S05016-21


    IN RE: INVOLUNTARY TERMINATION               :   IN THE SUPERIOR COURT OF
    OF PARENTAL RIGHTS TO: J.A.M., A             :        PENNSYLVANIA
    MINOR                                        :
                                                 :
                                                 :
    APPEAL OF: J.C.C., MOTHER                    :
                                                 :
                                                 :
                                                 :   No. 2062 EDA 2020

                Appeal from the Decree Entered October 1, 2020
    In the Court of Common Pleas of Lehigh County Orphans' Court at No(s):
                               No. A2019-0022


BEFORE: BOWES, J., LAZARUS, J., and McLAUGHLIN, J.

MEMORANDUM BY LAZARUS, J.:                                 FILED APRIL 20, 2021

       J.C.C. (Mother) appeals from the decrees,1 entered in the Court of

Common Pleas of Lehigh County, involuntarily terminating her parental rights

to her four minor children, A.M.B. (A., born August 2008), W.D.L., IV. (W.,

born April 2011), J.A.M. (J., born October 2012), and N.N.M. (N., born

November 2013) (collectively, Children).2 Upon review, we affirm.

       Mother has an extensive history with the Lehigh County Office of

Children and Youth Services (CYS).             In August of 2015, CYS caseworker

Amanda Scheitrum began working with Mother to remedy her lack of housing.

N.T. Termination Hearings, Volume I, 7/29/19 (N.T. Vol. I), at 12-13. Mother
____________________________________________


1We note that by filing four separate notices of appeal with one docket number
on each notice, Mother has complied with the dictates of Commonwealth v.
Walker, 185 A.3d 969 (Pa. 2018), which held that “where a single order
resolves issues arising on more than one docket, separate notices of appeal
must be filed for each of those cases.” See also Pa.R.A.P. 341(a).

2Only J. and N. share a biological father, M.M. None of the children’s fathers
contests these proceedings. See N.T. Vol. I, at 76-80.

                                           -2-
J-S05016-21



began living with Children at their maternal grandmother’s house on Ridge

Avenue in Philadelphia until the beginning of 2016 when J., who was three

years old at the time, “completely burn[ed the house] down” by playing with

a lighter and candle while left unsupervised.      N.T. Termination Hearings,

Volume II, 7/30/19 (N.T. Vol. II), at 10-12. In April of 2016, CYS received a

referral alleging that Mother was suicidal, had substance abuse and severe

mental health issues, and was failing to supervise Children at the Super 8

Motel where they lived. Allentown Police Officers investigated the situation,

determined it was stable, and did not remove Children from Mother’s care.

N.T. Vol. I, at 14-15.

      By June of 2016, Mother and Children were living with Mother’s friend

in a home located on 7th Street in Allentown. On June 24, 2016, CYS received

another referral stating that Children were left unsupervised while Mother was

using drugs. Id. at 18-19; see also N.T. Vol. II, at 74 (clarifying date as June

24, 2016). Caseworker Scheitrum arrived on the scene and found Children

unsupervised in a parking lot behind the home. N.T. Vol. I, at 19. A. informed

Caseworker Scheitrum that Mother was sleeping, but when Caseworker

Scheitrum knocked on the front door of the home, Mother’s friend informed

her that Mother was not there. When Allentown Police arrived, Children were

seen being scurried into a car that fled. Id. at 19; N.T. Vol. II, at 75. Upon

entering the 7th Street residence with the police, Caseworker Scheitrum

noticed that the “house was filthy. The garbage hadn’t been changed for days.

There was no food in the fridge, [just] a mound of white[,] powdery substance

                                     -3-
J-S05016-21



on a plate, . . . and empty liquor bottles under the cabinets.” N.T. Vol. I, at

19. Mother eventually returned home, and CYS agreed to continue working

with her to find housing. Id. Mother indicated that she would bring Children

to CYS offices the following day for further discussions, but she arrived without

them, explaining that they were “at the park.” N.T. Vol. II, at 76. For some

period of time, CYS did not know Children’s whereabouts. Id. Days later,

however, Mother and Children moved to an apartment in Hamilton Towers in

Allentown.3 N.T. Vol. I, at 20. Mother was unable to provide any medical

documentation of recent medical appointments for Children or for her own

mental health issues, refused to cooperate with truancy prevention services

for A., and admitted to Caseworker Scheitrum that she was not drug-free.

Id.; N.T. Vol. II, at 76-9.

       On July 20, 2016, CYS petitioned for an adjudication of dependency for

Children with a disposition that they remain in Mother’s care under a

protective services order. Following a hearing on August 18, 2016, A., W.,

and J. were adjudicated dependent on the basis that each child was lacking

proper care or control, subsistence, and education as required by law for their

physical, mental, or emotional health or morals.           N. was adjudicated


____________________________________________


3  While living at Hamilton Towers, Mother reported to CYS that Children
claimed to have been sexually assaulted by a man named Juan who Mother
allowed to supervise them. N.T. Vol. I, at 15-18. Mother failed to follow up
on the scheduled forensic interviews. Id.




                                           -4-
J-S05016-21



dependent on the same basis following a hearing on October 27, 2016.4 As a

result of Children being adjudicated dependent, Mother was ordered to: (1)

obtain a mental health evaluation and psychological exam, and follow through

with all recommendations; (2) obtain and maintain stable housing and legal

income; (3) ensure Children are up to date with medical and dental care; (4)

obtain   a   drug    and    alcohol    evaluation   and   follow   through   with   all

recommendations; (5) attend substance abuse screening at Substance Abuse

Screening Services, Inc. (SASSI) twice weekly; (6) ensure school-aged

children attend school daily; (7) resolve all outstanding criminal issues; and

(8) cooperate with CYS and follow through with all recommendations. See

Exhibits P1A-1, P1B-1, and P1D-1 (Adjudication Dispositions, 8/25/16); P1C-

1 (Adjudication Disposition, 11/7/16).

       Despite services being available to her, Mother failed to comply with any

of the recommendations in the court’s orders.               N.T. Vol. II, at 81-6.

Additionally, in January 2017, CYS received a referral that Mother left J.

unsupervised with his cousin—who Mother knew had previously broken a

family member’s arm—who broke J.’s arm. N.T. Vol. I, at 30. Accordingly,

CYS filed a petition for change of disposition on January 9, 2017, but the trial

court continued the hearing for 30 days to determine whether services were


____________________________________________


4N. started living with family in New Jersey in October 2015, when Mother
was homeless. She returned to Mother’s home on September 21, 2016. N.T.
Vol. I, at 26-8.



                                           -5-
J-S05016-21



available that could help Mother care for Children without removing them. Id.

at 31-2; N.T. Vol. II, at 76-9.

        On February 2, 2017, CYS learned that Mother went to a prenatal

appointment and tested positive for marijuana and cocaine.5 N.T. Vol. I, at

31-2. On February 6, 2017, CYS received a new referral that J. had burned

W. while he was, again, left unsupervised with a lighter. Id. The following

day, CYS sought and obtained emergency custody of Children and removed

them from Mother’s care.           J. was placed in a therapeutic home in East

Stroudsburg due to behavioral concerns, while A., W., and N. were placed in

a foster home together in Allentown. Id. at 32, 71. With the exception of N.,

the children have moved a number of times for various reasons. See id. at

33-4, 71-3; N.T. Vol. II, at 51; N.T. Termination Hearings, Volume III, 9/9/19

(N.T. Vol. III), at 25-6. Mother was initially granted visitation with Children,

but during these visits, Mother instructed Children not to follow their foster

parents’ rules. N.T. Vol. I, at 34.

        Following a hearing on March 13, 2017, the trial court transferred legal

and physical custody of Children to CYS. Mother was ordered to continue with

the court-ordered services described above and was further ordered to

cooperate with reunification services provided by Full Circle, follow through

with all recommendations, and continue supervised visits with Children, which

were contingent upon: (1) Mother not telling Children to disobey their foster

____________________________________________


5   The child was later born stillborn. N.T. Vol. II, at 108-110.

                                           -6-
J-S05016-21



parents; (2) Mother not disparaging Children’s foster parents or any agency

working toward reunification; and (3) CYS providing multiple supervisors for

each visit to ensure Mother would not negatively influence Children.        See

Exhibits P2A-1, P2B-1, P2C-1, and P2D-1 (Dispositional Orders, 3/17/17).

       After their removal from Mother’s care, Children underwent counseling

at Pinebrook and received trauma assessments from KidsPeace.             By late

October 2017, as their needs became more apparent,6 each child had

transitioned to trauma-informed therapy at Valliere and Counseling Associates

(VCA), affiliated with Forensic Treatment Services (FTS), with their own

counselor. N.T. Vol. I, at 60-3; N.T. Vol. II, at 51-4. In therapy, Children

started disclosing the extent of the abuse and mistreatment they suffered at

the hands of Mother and her associates.

       Children reported to their individual therapists that Mother was

generally mean and violent. A. described being strangled to the point of losing

consciousness on one occasion.            N.T. Termination Hearings, Volume IV,

9/10/19 (N.T. Vol. IV), at 83. Each child explained that, in addition to using

her hands and fists, Mother frequently hit Children with electrical cords, belts,

shoes, and a wooden paddle with a nail at the end. N.T. Vol. I, at 107; N.T.

Vol. IV, at 52; N.T. Termination Hearings, Volume V, 9/30/19 (N.T. Vol. V), at
____________________________________________


6 Children frequently acted out and exhibited negative behaviors, including
significant defiance. J. exhibited physically and sexually aggressive behavior
towards W., who would retaliate against J. and target N. in a similar manner.
N. experienced significant bedwetting issues. A. also had issues with urinating
herself, would get into fights at school, and was verbally aggressive with
adults and peers. See N.T. Vol. II, at 107.

                                           -7-
J-S05016-21



54, 131, 147. Mother hit Children on areas of the body where marks would

not be apparent, such as their legs. N.T. Vol. I, at 107; N.T. Vol. V, at 92. A.

testified that Mother engaged in physical fights with Children wherein Mother

and Children would hit each other “back and forth all the time.” N.T. Vol. V,

at 92. Mother also directed her paramour, Ted Hansley, to beat Children when

she “didn’t feel like [doing it].” N.T. Vol. IV, at 121, 142. In addition, Mother

instructed Children to physically fight each other to solve problems between

themselves. Id. at 121.7

        Mother’s household had pervasive issues with sexual boundaries as

well.8 Mother engaged in sex in front of Children, allowed Children to watch

pornography, and showed Children images on her cell phone of herself having

sex. N.T. Vol. I, at 107; N.T. Vol. IV, at 52, 83; N.T. Vol. V, at 94.9 Mother
____________________________________________


7N. testified that Mother also “shot a person” in their home and “killed [their]
dog.” N.T. Vol. V, at 149.

8   See, e.g., n.6, supra.

9   Doctor Bradley Beckwith testified that:

        [W]hen [someone] start[s] to show [a child] that [the penis,
        vagina, and anus] can be used for other things [besides urinating
        and defecating], such as sexual pleasure or just sex in general, it
        creates quite a few issues with the child. . . . My concern is when
        someone knowingly exposes a child to pornography or has sexual
        intercourse with somebody else in front of them, what they’re
        doing is . . . potentially grooming that child to have sex be
        normalized within the household. So, this is something—and I
        have a lot of experience in working with sex offenders, that a lot
        of sex offenders have done in their past to eventually assault these
        children. . . . I have a lot of concerns that this is a serious



                                           -8-
J-S05016-21



would also “touch [J.’s] penis and make him feel weird[,] and [] W[.] was

there when she would do that.” N.T. Vol. IV, at 147. A., W., and J. revealed

that two of Mother’s paramours, Ted Hansley and M.M.—J. and N.’s father—

as well as a third acquaintance named Juan, had sexually abused some of the

children by kissing them, touching them, or forcing them to perform oral sex.

See N.T. Vol. I, at 15-18, 87; N.T. Vol. IV, at 121, 142; N.T. Vol. V, at 58.

Mother insisted Children were lying. N.T. Vol. III, at 56; N.T. Vol. V, at 7, 58.

       Moreover, Children explained that Mother was neglectful, often leaving

A. to supervise her siblings, and that Mother endangered and mistreated them

in various other ways. N.T. Vol. IV, at 121. Mother smoked marijuana (as

well as cigarettes) in the house “almost every day,” whether alone or with

friends, in front of or in the same room as Children. N.T. Vol. V, at 92-4. Ted

Hansley gave Children alcohol at night to put them to sleep. N.T. Vol. I, at

108. Often times, Mother’s household lacked running water, a bathroom, and

even food. N.T. Vol. IV, at 83. A. testified that Children “would basically have

to starve.” N.T. Vol. V, at 104. Additionally, Mother failed to ensure Children

received medical and dental care or attended school. N.T. Vol. IV, at 83.




____________________________________________


       grooming behavior for potential sexual abuse. Particularly,
       considering [Mother] told me that she was previously in
       relationships with three sex offenders.

N.T. Vol. V, at 65-66.



                                           -9-
J-S05016-21



       Ultimately, each of Children’s therapists recommended suspension of

visits, and CYS petitioned the court to suspend all visitation. On December

22, 2017, the court suspended all visitation between Mother and A.,10 reduced

Mother’s visitation with the other three children to once a month, and ordered

Mother to participate in a violent offender evaluation, lest she lose her

remaining visitation rights. N.T. Vol. I, at 60-67; Exhibits P3A, P3B, P3C, P3D

(Orders, 12/22/17).       In a report dated January 18, 2018, Doctor Bradley

Beckwith concluded that Mother poses a danger to any child in her care, based

on the information he gleaned from Mother’s violent offender evaluation. N.T.

Vol. V, at 69. Doctor Beckwith recommended that Mother have no contact

with Children, that she receive violent offender treatment, and that all visits

between Mother and Children be suspended until she showed progress in

violent offender treatment and could appreciate the impact she has on her

children. N.T. Vol. I, at 67-68; N.T. Vol. II, at 106; N.T. Vol. V, at 25-27. He

explained that Mother “has a very significant history of violence, and until that

is treated, her fitness as a parent is significantly impacted to the point where

she poses a risk to [Children].” N.T. Vol. V, at 26. Prolonged violent offender

treatment was “absolutely vital for [Mother] to parent her child in any

capacity.” Id.

       In April of 2018, following a hearing, the court suspended visitation

between Mother and W., J., and N. based on Mother’s noncompliance with
____________________________________________


10A. was hospitalized twice for suicidal ideation related to Mother’s visits. N.T.
Vol. IV, at 86-7.

                                          - 10 -
J-S05016-21



court-ordered services and failure to demonstrate sobriety. See Exhibits P4B-

41, P4C-37, P4D-41 (Orders, 4/11/18).              On May 4, 2018, Mother was

discharged from violent offender treatment at FTS for failing to attend. Mother

reengaged in violent offender treatment in March of 2019, but was discharged

in June of 2019 for failing to reschedule the sessions she canceled. Mother

did not respond to FTS’ attempts to reschedule, nor did she follow up with

CYS’ subsequent referral for her to receive violent offender treatment at PA

Forensic Services. N.T. Vol. I, at 67-71; N.T. Vol. III, at 13-19. Although

Mother attended visitation when it was available to her, due to her lack of

progress with violent offender treatment, Mother has not visited A. since

December of 2017, and has not visited N., W., or J. since April of 2018. N.T.

Vol. I, at 59-60; N.T. Vol. II, at 96.

       On April 1, 2019, two years after taking custody of Children, CYS filed

petitions to terminate Mother’s parental rights based on her lack of housing,

her “recidivism rate with going [in and out of] jail,”11 and her failure to
____________________________________________


11 Mother was arrested on July 13, 2017 for theft of a prescription pad, and
she was ultimately sentenced to time served to 23 months’ imprisonment
followed by 12 months’ probation or parole. By November 29, 2017, Mother
was released from prison, but by December 10, 2017, Mother violated parole
and had to serve the balance of her sentence. N.T. Vol. II, at 96-100. Mother
was incarcerated again in April of 2018 due to an altercation at Lehigh Valley
Hospital, but was released the same month. Id. At that time, Mother had
outstanding warrants in Luzerne County and in Philadelphia County for other
criminal matters. Id. at 101. Following her release in April 2018, Mother’s
whereabouts were unknown to CYS until she was reincarcerated in Lehigh
County in October of 2018. Id. at 102. Mother was placed on work release
on March 7, 2019, and was paroled on April 29, 2019. N.T. Vol. III, at 41.



                                          - 11 -
J-S05016-21



complete the violent offender treatment that was a prerequisite for her to

resume visiting Children. N.T. Vol. III, at 14-15. The trial court held hearings

on the matter on July 29, 2019; July 30, 2019; September 9, 2019;

September 10, 2019; September 30, 2019; and January 21, 2020,12 at which

the following individuals testified: CYS Caseworker Scheitrum, who worked

with the family from August of 2015 to October of 2018; CYS Caseworker

Cody Groller, who worked with the family from October 2018 to August 2019;

CYS Caseworker Rose Trumbore, who assisted in removing Children from

Mother’s care; Kenia Blanco, permanency specialist at Justice Works Youth

Care (JWYC) who worked with Children; Jocelyn Rios, family and permanency

specialist at JWYC who worked with Children; Dr. Bradley Beckwith, licensed

psychologist and licensed professional counselor at VCA who evaluated

Mother; Dr. Aaron Meyers, licensed psychologist at VCA and FTS who worked
____________________________________________



12  Attorney Michael E. Moyer, Esquire, Children’s guardian ad litem,
represented Children throughout the proceedings. See N.T. Vol. II, at 91-3
(court clarifying for the record that “Attorney Moyer is the court-appointed
guardian ad litem in the dependency proceedings for [Children]. . . . [T]here
does not appear to be any conflict of interest between each of the minor[s’]
best interests and their legal interests. If Attorney Moyer is aware of or
becomes aware of any such conflict, he shall immediately notify the Orphans’
Court.”). See 23 Pa.C.S.A. § 2313(a) (children have statutory right to counsel
in contested involuntary termination proceedings) and In re K.R., 200 A.3d
969 (Pa. Super. 2018) (en banc), but see In Re: T.S., E.S., 192 A.3d 1080,
1092 (Pa. 2018) (“[D]uring contested termination-of-parental-rights
proceedings, where there is no conflict between a child’s legal and best
interests, an attorney-guardian ad litem representing the child’s best interests
can also represent the child’s legal interests.”).




                                          - 12 -
J-S05016-21



with Mother; Trista Dashner, A.’s therapist at VCA; Brandon Becker, W.’s

forensic counselor at VCA; Jenn Rau, J.’s therapist at VCA; Abraxas case

manager Paula Azar, who provided reunification services to Mother; and

Children, each individually, in camera in the Honorable Melissa T. Pavlack’s

chambers.

        On October 1, 2020, Judge Pavlack entered final decrees terminating

Mother’s parental rights to Children pursuant to 23 Pa.C.S.A. §§ 2511(a)(1),

(2), (5), (8), and (b) of the Adoption Act.13 Mother timely filed the instant

appeal, raising the following issues for our review:

        1. Did the trial court commit an error of law or abuse of discretion
           in its determination that [CYS] sustained its burden of proof by
           clear and convincing evidence that the statutory standards set
           forth in 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8) had been
           met?

        2. Did the trial court commit an error of law or abuse of discretion
           in its determination that [CYS] sustained its burden of proof by
           clear and convincing evidence that termination of parental
           rights best meets the developmental, physical[,] and emotional
           needs and welfare of the child as required by 23 Pa.C.S.A. §
           2511(b)?

Brief of Appellant, at 4.

        Our standard of review in cases involving the termination of parental

rights is well-settled:

        [It] requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
____________________________________________


13   23 Pa.C.S.A. §§ 2101-2938.


                                          - 13 -
J-S05016-21


      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision [] should not be reversed merely because the
      record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a two-step analysis.      First, the party seeking

termination must prove by clear and convincing evidence that the parent’s

conduct meets at least one of the grounds for termination set forth in section

2511(a). In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007). These grounds,

as asserted in CYS’ termination petitions, include, inter alia:

      (1) The parent by conduct continuing for a period of at least six
      months immediately preceding the filing of the petition either has
      evidenced a settled purpose of relinquishing parental claim to a
      child or has refused or failed to perform parental duties.


      (2) The repeated and continued incapacity, abuse, neglect or
      refusal of the parent has caused the child to be without essential
      parental care, control or subsistence necessary for his physical or
      mental well-being and the conditions and causes of the incapacity,
      abuse, neglect or refusal cannot or will not be remedied by the
      parent.

                                     ***

      (5) The child has been removed from the care of the parent by
      the court or under a voluntary agreement with an agency for a
      period of at least six months, the conditions which led to the
      removal or placement of the child continue to exist, the parent
      cannot or will not remedy those conditions within a reasonable
      period of time, the services or assistance reasonably available to

                                     - 14 -
J-S05016-21


      the parent are not likely to remedy the conditions which led to the
      removal or placement of the child within a reasonable period of
      time and termination of the parental rights would best serve the
      needs and welfare of the child.

                                      ***

      (8) The child has been removed from the care of the parent by
      the court or under a voluntary agreement with an agency, 12
      months or more have elapsed from the date of removal or
      placement, the conditions which led to the removal or placement
      of the child continue to exist and termination of parental rights
      would best serve the needs and welfare of the child.

23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), and (8). This determination requires

evidence “so clear, direct, weighty[,] and convincing as to enable the trier of

fact to come to a clear conviction, without hesitance, of the truth of the precise

facts in issue.” In re C.S., 761 A.2d 1191, 1201 (Pa. Super. 2000) (en banc).

If and only if grounds for termination are established under subsection (a)

does a court then determine whether termination would be in the best interest

of the child, considering his or her developmental, physical, and emotional

needs and welfare, pursuant to subsection (b). See In re Adoption of S.P.,

47 A.3d 817, 827-30 (Pa. 2012).

      Upon our review, we find that, at the termination hearings, CYS proved

by clear and convincing evidence that the statutory grounds for termination

under section 2511(a)(2) were met. CYS obtained custody of Children in 2017

because of Mother’s mental health issues, substance abuse issues, and

inadequate supervision of Children.

      After [Children] were in [CYS] custody, it became clear that
      Mother’s repeated abuse and neglect . . . deprived [Children] of
      essential parental care, control, or subsistence necessary for their


                                      - 15 -
J-S05016-21


     well-being long before [CYS] removed [Children] from her care.
     [Mother] failed to protect [Children] from her paramours and
     other associates, resulting in numerous instances of sexual and
     physical abuse. She personally inflicted physical abuse on them
     by lashing them with cords, belts, and a wooden board with a nail
     on the end; she strangled her eldest daughter [un]till she lost
     consciousness. Mother even exposed the youngest of the children
     to pornography and showed them pictures of herself having sex.
     She deprived them of adequate supervision, food, medical and
     dental care, and consistent school attendance.       Inadequate
     supervision led to one of the children burning a house down and
     burning his brother in separate incidents, and to the same child
     having his arm broken by a cousin, ostensibly on purpose, despite
     Mother’s knowledge that the cousin had previously intentionally
     broken another family member’s arm. In short, while in Mother’s
     custody, [Children] were endlessly subjected to many types of
     trauma due to Mother’s abuse and neglect.

     Since December 22, 2017, Mother has been required to cooperate
     with the recommendations of a violent offender evaluation. This
     evaluation revealed that Mother feels a sense of entitlement:
     [s]he believes she is entitled to treat her children as she sees fit.
     She also demonstrated a lack of empathy and accountability for
     what she put her children through. She was unable to recognize
     or accept that her treatment of them was abusive or neglectful;
     in her mind, she was a great parent, her children were liars, and
     it was always someone else’s fault.

     The recommendation from the evaluation included prolonged
     treatment in individual and group violent offender therapy. Her
     cooperation would have been the linchpin to any success Mother
     could have made toward reunification with [Children]. She was
     given numerous opportunities to participate in treatment, but she
     neither completed treatment nor even demonstrated a
     commitment to regular attendance. She engaged in just 12
     individual therapy sessions at FTS over the course of a little more
     than a year and was discharged from therapy twice. Mother did
     not offer any justification for her failure or refusal to comply with
     this essential service. Because Mother never fully addressed her
     violence issues, she remains a high risk to children, including her
     own. Reunification is not presently feasible as there is no reason
     to believe the children would be safe in Mother’s care.

     The feasibility of reunification in the future is slim to none. Even

                                    - 16 -
J-S05016-21


      if Mother were to reengage in treatment, Dr. Beckwith explained
      the necessary treatment period would have to be a prolonged
      period before Mother could safely parent any of her children[, n]o
      doubt in part because of her entrenched perspective of her own
      blamelessness, her prognosis in treatment is very poor. [Dr.
      Beckwith] indicated that even if [Mother] were to take
      accountability for her abusive acts toward [Children], she would
      need a minimum of six months to a year of consistent treatment
      until she could start to have visitation with [Children]. Mother’s
      therapist at FTS indicated, after trying to work with her both times
      she engaged in therapy, that she would likely need consistent
      violent offender therapy in excess of a year, possibly two, to
      adequately address her issues.

Adjudication, 10/1/20, at 15-20 (internal citations omitted).

      We agree with the trial court that, in light of the compelling testimony

offered at the termination hearings, Mother’s history of non-compliance with

court-ordered services—including failure to maintain stable housing, failure to

remain drug-free, and failure to commit to mental health treatment—her

unsuccessful discharges from violent offender treatment, and the amount of

time that has passed in which Mother failed to complete violent offender

treatment, it is clear that Mother’s “repeated and continued incapacity, abuse,

neglect[,] or refusal” to cooperate with court-ordered services has caused

Children to be without essential parental care, control, or subsistence

necessary for their physical or mental well-being, and that Mother cannot or

will not remedy the situation within a reasonable period of time, if at all. Id.




                                     - 17 -
J-S05016-21



at 20.14 Accordingly, we find that the record supports the trial court’s ruling

that termination was proper pursuant to section 2511(a)(2).15

       Turning to the analysis under section 2511(b), we note that, in

terminating the rights of a parent, the court shall give primary consideration

to the developmental, physical, and emotional needs and welfare of the child.

23 Pa.C.S.A. § 2511(b).         “Intangibles such as love, comfort, security, and

stability are involved when inquiring about the needs and welfare of the child.

The court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” In re K.S.Z., 948 A.2d 753, 760 (Pa. Super. 2008). The extent of

any bond analysis depends on the circumstances of the particular case. Id.

at 763. “In cases where there is no evidence of a bond between the parent

and child, it is reasonable to infer that no bond exists.” Id. Moreover, the

mere existence of an emotional bond does not preclude termination of


____________________________________________


14 Mother argues that “[her] imprisonment should not be the sole basis for . .
. determining whether or not to terminate [her] parental rights to [Children].”
Brief of Appellant, at 13. We are satisfied from our review of the record that
the trial court did not consider Mother’s imprisonment as the sole basis, or
even the primary basis, for terminating her parental rights to Children. See
Adjudication, 10/1/20, at 14-21. Rather, the court placed appropriate
emphasis on Mother’s persistent failure to complete violent offender
treatment, which she knew was a prerequisite to resuming visitation with
Children, as well as her failure to comply with other court-ordered services.

15 While the trial court found that CYS also met its burden of proof under
subsections (a)(1), (5), and (8), “we need only agree with its decision as to
any one subsection in order to affirm the termination of parental rights.” In
re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004).

                                          - 18 -
J-S05016-21



parental rights.   In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).         The

Orphans’ court must examine the status of the bond and determine whether

termination of parental rights would destroy an existing, necessary, and

beneficial relationship. Id. “In addition to a bond examination, the trial court

can equally emphasize the safety needs of the child[.]” Id.

      Due to the severity of the trauma that Children experienced as a result

of Mother’s abuse and neglect, coupled with Mother’s lack of commitment to

remedying the conditions that led to Children’s removal, Mother had not seen,

let alone parented, any of her children for over 15 months at the time of the

first termination hearing in July 2019. Thus, any parent-child bond she shared

with any of her children prior to these hearings has necessarily diminished.

      At the September 30, 2019 termination hearing, Children testified in

camera in Judge Pavlack’s chambers regarding their relationship with Mother.

Currently, A. lives with a foster family who gives her love, support, and

stability. A. testified unequivocally that she does not want to see or talk to

Mother ever again. N.T. Vol. V, at 91. She explained that life is “a thousand

times better [now]. . . . I don’t get hit. I don’t get starved. It’s basically a

whole new life for us.” Id. at 94. A’s therapist testified that she has seen

“significant changes” in A.’s behavior, including decreased aggression and

improved academic performance, since A. started living with her foster family.

N.T. Vol. IV, at 87-8. The family has also expressed interest in adopting A.

and N., who have expressed a desire to live together. See N.T. Vol. IV, at

87-107. W. testified that he did not like living with Mother in the past and

                                     - 19 -
J-S05016-21



explained that Mother “hit [N.] the most.” N.T. Vol. V, at 113. When asked

whether W. understood what adoption meant, and whether he would like

someone else to be his parent, W. answered affirmatively. Id. at 115.16 W.’s

therapist testified that W.’s ability to recover from the trauma he endured

under Mother’s care would be impeded if he returned to her care. N.T. Vol.

IV, at 135. He explained that, under Mother’s care, it would be difficult for W.

to have “a mentally healthy or stable life.” Id. J. testified that Mother hit him

with a belt, her hand, and a T.V. cord, but that he still wanted to live with her.

N.T. Vol. V, at 130. J.’s therapist previously testified, however, that J. felt

relieved after visitation with Mother ended, and never expressed a desire to

return to Mother. N.T. Vol. IV, at 148-52. She stated that returning J. to

Mother’s care would negatively impact his ability to recover from the trauma

he suffered because of her. Id. at 156. N. testified that Mother hit her often,

did drugs in front of Children, and that living with Mother was “bad.” Id. at

147. N. explained that she wanted to live with A., and when asked, “How

about living with your mother?” N. responded, “Nope.” Id. at 150.

       Furthermore, at the termination hearings, Dr. Beckwith testified at

length about Mother’s violent tendencies; narcissism; inability to empathize

with Children; inability to appreciate her negative impact on Children; “active

____________________________________________


16 Although W. expressed a desire to return to Mother’s care after his removal
in 2017, his therapist testified that “it should be interpreted with caution[.
J]ust because a six-year-old traumatized child says they want to move home
with someone who’s been identified as an abuser, it doesn’t mean, oh well,
we’ll just listen to the six-year-old child.” N.T. Vol. IV, at 124.

                                          - 20 -
J-S05016-21



child   abuser   traits;”   emotional   turbulence;   anti-social,   “volatile”   and

“provocative” personality; self-centeredness; refusal to accept her need to

change; and tendency to minimize issues with Children. See N.T. Vol. V, at

7-25. He testified unequivocally that Mother “poses a direct threat to her

children,” and that Mother’s successful completion of prolonged violent

offender treatment—which has not been achieved—was “absolutely vital” for

Mother to be able to parent Children “in any capacity.” Id. at 26, 44; see also

n.9, supra.

        In concluding that termination of Mother’s parental rights was in the

best interests of Children, the trial court observed that:

        Whatever the nature and extent of the bond that each child may
        have with Mother, the court finds it is not worth preserving.
        [C]hildren were repeatedly victimized while in Mother’s care, both
        physically and sexually. Each of the children continues to require
        therapeutic interventions to address the trauma they experienced
        at Mother’s hands and in her care. . . . Severing whatever bond
        each child has with Mother will not destroy a necessary and
        beneficial relationship in their lives. Termination of Mother’s
        parental rights may be difficult for J., N., or even W. or A., but it
        is clear that each of these children needs permanence in a safe,
        stable home so they can each move forward with their lives and
        begin to deal with and overcome the abuse, neglect, and trauma
        that occurred in their past.

        They have already waited over two and a half years, and all four
        children are in need of permanence. The lives of these four
        children cannot be put on hold any longer. They deserve a safe,
        secure, stable environment[ and] to be nurtured by the adults in
        their lives and to be protected from unsafe persons. It appears
        that Mother has never provided this for them. The time has come
        to free these children for adoption so they can more effectively
        work toward achieving the permanency, stability, and security
        they crave and require. Being freed for adoption means their
        chances for permanence can be maximized. A prospective pre-

                                        - 21 -
J-S05016-21


      adoptive foster placement has been identified for each child, but
      even if the planned placement does not take place as hoped, or
      even if the placement is disrupted, each of these children is best
      served by being freed for adoption and freed to move forward with
      his or her life.

Adjudication, 10/1/20, at 23-24 (internal citations omitted).

      Based on the foregoing, we conclude that the trial court did not commit

an error of law or an abuse of discretion in finding termination of Mother’s

rights would serve the best interests of Children pursuant to section 2511(b).

In re T.S.M., supra; see also In re Adoption of R.J.S., 901 A.2d 502, 513

(Pa. Super. 2006) (“The court cannot and will not subordinate indefinitely a

child’s need for permanence and stability to a parent’s claims of progress and

hope for the future.”). Therefore, we affirm the court’s decrees terminating

Mother’s parental rights to Children.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2021




                                    - 22 -